DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/21 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (USPN 2015/0032457 A1).

As to claim 1, Koo teaches an electronic device comprising: a housing (see at least figs. 1 and 3-7);
a microphone exposed through a part of the housing (see at least figs. 1 and 3-7 and [0089] "the terminal 100 collects a voice of the user from the microphone" therefore the microphone must be exposed through part of the housing in order to collect a voice);
at least one wireless communication circuitry disposed to be attached or detached inside the housing and configured to wirelessly connect with a stylus pen (see at least fig. 1: communication unit 130), the stylus pen comprising a button (see at least fig. 6: button 630, [0082]-[0085]);
a processor disposed in the housing and operatively coupled with the microphone and the at least one wireless communication circuitry (see at least fig. 1: controller 160); and a memory disposed in the housing (see at least fig. 1: storage unit 150), operatively coupled with the processor, and storing instructions, then executed, which cause the processor to:
receive, through the wireless communication circuitry, a first radio signal transmitted based on a user input to the button from the stylus pen (see at least figs. 1, 2 and 6, [0033], [0037] and [0082]-[0085] "supports a function of controlling the turn-on and turn-off of the microphone 
activate a first function in response to receiving the first radio signal, the first function comprising a voice recognition function of the microphone (see at least figs. 2, 6 and [0084] “The terminal 100 then turns on the microphone in response to a button input event of the touch pen and is operated in the voice recognition mode as illustrated in image 602. Upon the turn-on of the microphone, the terminal 100 may collect a voice of the user from the microphone. Although not illustrated, the display unit 111 may also display information indicating that the microphone is turned on, so that the user is informed that the terminal 100 is currently operating in the voice recognition mode” - note a first radio signal in this example is the signal from a button input to turn on the microphone which activates a first function of voice recognition function (voice collection)),
obtain an audio signal from a user through the microphone (see at least figs. 1, 2, 6: microphone, [0035]-[0046] and [0084] "The terminal 100 then turns on the microphone in response to a button input event of the touch pen and is operated in the voice recognition mode as illustrated in image 602. Upon the turn-on of the microphone, the terminal 100 may collect a voice of the user from the microphone"),
determine a second function indicated by the obtained audio signal using the activated first function (see at least figs. 1, 2, 5,6, [0035]-[0046], [0049], [0059] and [0085] "After the user ends the voice input, the user may perform an input of selecting the button provided on the touch pen in order to turn off the microphone as illustrated in image 603. When the button input event of the touch pen is detected in the turn-on state of the microphone, the terminal 
receive, through the wireless communication circuitry, a second radio signal generated from the stylus pen, determine a parameter of the second function based on the second radio signal, and execute the second function based on the determined parameter (see at least figs. 1, 2, 5,6, [0035]-[0046], [0049], [0059], and [0085] "After the user ends the voice input, the user may perform an input of selecting the button provided on the touch pen in order to turn off the microphone as illustrated in image 603. When the button input event of the touch pen is detected in the turn-on state of the microphone, the terminal 100 controls the turn-on state of the microphone to be the turn-off state, and executes the voice recognition function based on the voice signal of the user collected in the turn-on state of the microphone." - note a second radio signal in this example is the signal from a button input to turn off the microphone").
Note that a first and a second radio signal are not taught directly, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because a button input signal as described in paragraphs [0082]-[0085] ("supports a function of controlling the turn-on and turn-off of the microphone according to a button input signal of the touch pen") and figs. 1, 2 and 6 and radio signals as 

As to claim 11, Koo teaches a method for operating an electronic device, comprising:
receiving through wireless communication circuitry of the electronic device (see at least fig. 1: communication unit 130),
a first radio signal transmitted based on a user input to a button from a stylus pen which is detachably disposed in a housing of the electronic device, the stylus pen comprising the button (see at least figs. 1, 2 and 6, [0033], [0037] and [0082]-[0085] "supports a function of controlling the turn-on and turn-off of the microphone according to a button input signal of the touch pen" - note a first radio signal in this example is the signal from a button input to turn on the microphone);
activating a first function in response to receiving the first radio signal, a voice recognition function of a microphone exposed through a part of the housing of the electronic device (see at least figs. 2, 6 and [0084] “The terminal 100 then turns on the microphone in response to a button input event of the touch pen and is operated in the voice recognition mode as illustrated in image 602. Upon the turn-on of the microphone, the terminal 100 may collect a voice of the user from the microphone. Although not illustrated, the display unit 111 may also display information indicating that the microphone is turned on, so that the user is informed that the terminal 100 is currently operating in the voice recognition mode” - note a first radio signal in this example is the signal from a button input to turn on the microphone which activates a first function of voice recognition function (voice collection)),

determining a second function indicated by the obtained audio signal using the activated first function (see at least figs. 1, 2, 5,6, [0035]-[0046], [0049], [0059] and [0085] "After the user ends the voice input, the user may perform an input of selecting the button provided on the touch pen in order to turn off the microphone as illustrated in image 603. When the button input event of the touch pen is detected in the turn-on state of the microphone, the terminal 100 controls the turn-on state of the microphone to be the turn-off state, and executes the voice recognition function based on the voice signal of the user collected in the turn-on state of the microphone." – note executing the voice recognition function (second function) based on the voice signal (audio signal) of the user collected in the turn-on state of the microphone (first function)),
receiving, through the wireless communication circuitry, a second radio signal generated from the stylus pen, determining a parameter of the second function based on the second radio signal, and executing the second function based on the determined parameter (see at least figs. 1, 2, 5,6, [0035]-[0046], [0049], [0059], and [0085] "After the user ends the voice input, the user may perform an input of selecting the button provided on the touch pen in order to turn off the microphone as illustrated in image 603. When the button input event of the touch pen is detected in the turn-on state of the microphone, the terminal 100 controls the turn-on state 
Note that a first and a second radio signal are not taught directly, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because a button input signal as described in paragraphs [0082]-[0085] ("supports a function of controlling the turn-on and turn-off of the microphone according to a button input signal of the touch pen") and figs. 1, 2 and 6 and radio signals as described in paragraphs [0033] and [0037] (note that electromagnetic signals are radio signals), combined teach the button input signal to be a first/second radio signal as claimed.

Claims 2-4, 9, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (USPN 2015/0032457 A1) in view of Shim et al. (USPN 2017/0322665 A1).

As to claim 2, Koo teaches the electronic device of claim 1 (see above rejection), wherein the stylus pen further comprises: generating first motion information indicating a motion of the stylus pen, wherein the instructions cause the processor to: receive the second radio signal related to the first motion information of the stylus pen from the stylus pen through the wireless communication circuitry, identify the first motion information of the stylus pen, based at least in part on the received second radio signal, and determine a first parameter related to the second function, based on the identified first motion information 
Koo does not directly teach a first motion sensor.
Shim teaches wherein the stylus pen further comprises: a first motion sensor for generating first motion information indicating a motion of the stylus pen (see at least [0226] "The gesture of the stylus pen 200 can be recognized through the optical sensor and pressure sensor, and can be also additionally recognized through other sensors (for example, acceleration sensor, gravity sensor, etc.). Which control signal is to be generated according to which gesture of the stylus pen 200 can be matched based on the user's selection."), wherein the instructions cause the processor to: receive the second radio signal related to the first motion information of the stylus pen from the stylus pen through the wireless communication circuitry, identify the first motion information of the stylus pen, based at least in part on the received second radio signal (see at least [0226] "The gesture of the stylus pen 200 can be recognized through the optical sensor and pressure sensor, and can be also additionally recognized through other sensors (for example, acceleration sensor, gravity sensor, etc.). Which control signal is to be generated according to which gesture of the stylus pen 200 can be matched based on the user's selection."; [0123] "the wireless communication unit... configured to transmit information sensed or entered through the stylus pen 200 to the mobile terminal 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motion sensor of Shim with the electronic device of Koo in order to provide a stylus pen capable of providing a plurality of input schemes and a mobile terminal capable of providing various functions in connection with a stylus pen capable of providing such a plurality of input schemes (see Shim at least [0007]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100].

As to claim 3, the combination of Koo and Shim teach the electronic device of claim 2 (see above rejection), wherein the first motion information of the stylus pen comprises at least one of a tilt, a moving distance, or a moving direction of the stylus pen (see Koo at least [0033] and Shim at least fig. 10B, [0054], and [0226]).

As to claim 4, the combination of Koo and Shim teach the electronic device of claim 2 (see above rejection), wherein the stylus pen is configured to transmit the second radio signal, by transmitting the first radio signal based on the user input to the button of the stylus pen and then detecting a first motion of the stylus pen using the first motion sensor (see Koo at least [0033], [0084] and Shim at least [0123], and [0161]).

As to claim 9, Koo teaches the electronic device of claim 1 (see above rejection).

Shim teaches wherein the instructions cause the processor to: after activating the first function, identify a number of receptions of the first radio signal from the stylus pen, determine a first parameter of a third function indicated by the audio signal, based at least in part on the number of the receptions, and execute the third function indicated by the audio signal based at least in part on the first parameter determined (see at least [0136] "The controller 180 of the mobile terminal 100 that has received pressure sensing information from the controller 210 of the stylus pen 200 or the stylus pen 200 can control the operation mode of the stylus pen 200 only when the pen tip 201 is pressurized in a preset manner (for example, a preset number of times, a preset intensity, etc.)").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate identification of a number of receptions of signals from the stylus pen of Shim with the electronic device of Koo in order to provide a stylus pen capable of providing a plurality of input schemes and a mobile terminal capable of providing various functions in connection with a stylus pen capable of providing such a plurality of input schemes (see Shim at least [0007]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100].

As to claim 12, Koo teaches the method of claim 11 (see above rejection), wherein the stylus pen further comprises generating first motion information indicating a motion of the stylus pen, further comprising: receiving the second radio signal related to the first motion 
Koo does not directly teach a first motion sensor.
Shim teaches wherein the stylus pen further comprises: a first motion sensor for generating first motion information indicating a motion of the stylus pen (see at least [0226] "The gesture of the stylus pen 200 can be recognized through the optical sensor and pressure sensor, and can be also additionally recognized through other sensors (for example, acceleration sensor, gravity sensor, etc.). Which control signal is to be generated according to which gesture of the stylus pen 200 can be matched based on the user's selection."), wherein the instructions cause the processor to: receive the second radio signal related to the first motion information of the stylus pen from the stylus pen through the wireless communication circuitry, identify the first motion information of the stylus pen, based at least in part on the received second radio signal (see at least [0226] "The gesture of the stylus pen 200 can be recognized through the optical sensor and pressure sensor, and can be also additionally recognized through other sensors (for example, acceleration sensor, gravity sensor, etc.). Which control signal is to be generated according to which gesture of the stylus pen 200 can be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motion sensor of Shim with the method  of Koo in order to provide a stylus pen capable of providing a plurality of input schemes and a mobile terminal capable of providing various functions in connection with a stylus pen capable of providing such a plurality of input schemes (see Shim at least [0007]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100],

As to claim 13, the combination of Koo and Shim teach the method of claim 12 (see above rejection), wherein the first motion information of the stylus pen comprises at least one of a tilt, a moving distance, or a moving direction of the stylus pen (see Koo at least [0033] and Shim at least fig. 10B, [0054], and [0226]).

As to claim 14, the combination of Koo and Shim teach the method of claim 12 (see above rejection), wherein the stylus pen is configured to transmit the second radio signal, by transmitting the first radio signal based on the user input to the button of the stylus pen and then detecting a first motion of the stylus pen using the first motion sensor (see Koo at least [0033], [0084] and Shim at least [0123], and [0161]).


Koo does not directly teach identifying a number of receptions of the first radio signal from the stylus pen.
Shim teaches after activating the voice recognition first function, identifying a number of receptions of the first radio signal from the stylus pen; determining a first parameter of the second function indicated by the audio signal, based at least in part on the number of the receptions; and executing the second function indicated by the audio signal based at least in part on the first parameter determined (see at least [0136] "The controller 180 of the mobile terminal 100 that has received pressure sensing information from the controller 210 of the stylus pen 200 or the stylus pen 200 can control the operation mode of the stylus pen 200 only when the pen tip 201 is pressurized in a preset manner (for example, a preset number of times, a preset intensity, etc.)").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate identification of a number of receptions of signals from the stylus pen of Shim with the method of Koo in order to provide a stylus pen capable of providing a plurality of input schemes and a mobile terminal capable of providing various functions in connection with a stylus pen capable of providing such a plurality of input schemes (see Shim at least [0007]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100].

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (USPN 2015/0032457 A1) in view of Shim et al. (USPN 2017/0322665 A1), further in view of Bostick et al. (USPN 2018/0341338 A1).

As to claim 5, the combination of Koo and Shim teach the electronic device of claim 2 (see above rejection).
Koo and Shim do not directly teach wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device to communication circuitry of the external electronic device.
Bostick teaches wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device to communication circuitry of the external electronic device, and wherein the instructions cause the processor to: generate the control signal corresponding to the second function indicated by the audio signal, and transmit the generated control signal to the external electronic device through the wireless communication circuitry (see at least figs. 1-2 and [0026] "When the user first makes contact with the digital pen 26 on the touch-screen device 32, the movement data processor module 40 on the touch-screen device is triggered. The movement data processor sends a message to the smart watch/activity tracker requesting that movement data be captured").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electronic device of Bostick with the electronic device of Koo and Shim in order to provide opportunity to use the movement data of the wearable device (external device) as an additional input device to 

As to claim 6, the combination of Koo, Shim and Bostick teach the electronic device of claim 5 (see above rejection), further comprising: a second motion sensor for generating second motion information indicating a second motion of the electronic device, wherein the instructions cause the processor to: identify the second motion information of the electronic device generated by the second motion sensor of the electronic device, and determine a second parameter of the second function indicated by the audio signal, based at least in part on the identified second motion information (see Bostick at least fig. 3, [0026] "The smart watch/activity tracker captures movement using its onboard sensors such as the accelerometer 34 and the gyroscope 36" and [0030] "when a user raises or lowers their wrist on which the smart watch/activity tracker is worn, a binary selection is applied to the digital pen").

As to claim 7, the combination of Koo, Shim and Bostick teach the electronic device of claim 5 (see above rejection), further comprising: input circuitry coupled with the electronic device and receiving the user input, wherein the instructions cause the processor to: identify the user input received through the input circuitry, and determine a second parameter of the second function indicated by the audio signal, based at least in part on the identified user input (see Koo at least [0030] "The input unit 120 generates various input signals necessary for user settings, the voice recognition function, and a control function of the voice input device, 

As to claim 15, the combination of Koo and Shim teach the method of claim 12 (see above rejection).
Koo and Shim do not directly teach wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device to communication circuitry of the external electronic device.
Bostick teaches wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device to communication circuitry of the external electronic device, and further comprising: generating the control signal corresponding to the second function indicated by the audio signal, and transmitting the generated control signal to the external electronic device through the wireless communication circuitry (see at least figs. 1-2 and [0026] "When the user first makes contact with the digital pen 26 on the touch-screen device 32, the movement data processor module 40 on the touch-screen device is triggered. The movement data processor sends a message to the smart watch/activity tracker requesting that movement data be captured").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electronic device of Bostick with the method/device of Koo and Shim in order to provide opportunity to use the movement data of the wearable device (external device) as an additional input device to influence how input from the digital pen is interpreted (see at least [0008]). Support for 

As to claim 16, the combination of Koo, Shim and Bostick teach the method of claim 15 (see above rejection), further comprising: identifying second motion information of the electronic device generated by a second motion sensor of the electronic device; and determining a second parameter of the second function indicated by the audio signal, based at least in part on the identified second motion information. (see Bostick at least fig. 3, [0026] "The smart watch/activity tracker captures movement using its onboard sensors such as the accelerometer 34 and the gyroscope 36" and [0030] "when a user raises or lowers their wrist on which the smart watch/activity tracker is worn, a binary selection is applied to the digital pen").

As to claim 17, the combination of Koo, Shim and Bostick teach the method of claim 15 (see above rejection), further comprising: identifying the user input received through an input circuitry which is coupled with the electronic device; and determining another parameter of the second function indicated by the audio signal, based at least in part on the identified user input. (see Koo at least [0030] "The input unit 120 generates various input signals necessary for user settings, the voice recognition function, and a control function of the voice input device, and transmits the generated various input signals to the controller 160. The controller 160 controls functions mapped to a corresponding input signal in response to the input signal").

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (USPN 2015/0032457 A1) in view of Bostick et al. (USPN 2018/0341338 A1).

As to claim 8, Koo teaches the electronic device of claim 1 (see above rejection).
Koo does not directly teach wherein: the at least one wireless communication circuitry is configured to receive an identifier of an external electronic device.
Bostick teaches the at least one wireless communication circuitry is configured to receive an identifier of an external electronic device to which the stylus pen is attached, from the at least one wireless communication circuitry of the stylus pen, and the instructions cause the processor to determine a first parameter of the second function indicated by the audio signal, based at least in part on the identifier of the external electronic device received from the stylus pen (see at least [0025] "the digital pen 26 is paired with the touch-screen device 32. This communication typically occurs over Bluetooth. Pairing the digital pen with the touchscreen device helps to ensures that the touch-screen device will recognize input from this digital pen. The smart watch or activity tracker 30 is also paired with the touch-screen device, enabling two way communication between the two devices. This communication also typically occurs over Bluetooth, although some devices such as the Apple Watch can also use a shared Wi-Fi connection").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electronic device identifier of Bostick with the electronic device of Koo in order to provide opportunity to use the movement data of the wearable device (external device) as an additional input device to 

As to claim 10, Koo teaches the electronic device of claim 1 (see above rejection), in response to receiving the first radio signal, determine a first parameter related to a function indicated by the audio signal, and execute the function indicated by the audio signal, based at least in part on the determined first parameter (see at least [0059] "the terminal 100 Speech-To-Text (STT) converts the extracted voice data, compares the converted text with a voice model or text patterns stored in the storage unit 150 to recognize the voice input. In this process, the terminal 100 may execute a predefined function in response to the recognized voice input").
Koo does not directly teach wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device, to communication circuitry of the external electronic device, and the instructions cause the processor to: request motion information indicating a motion of the external electronic device from the external electronic device, receive a third radio signal related to third motion information from the external electronic device through the wireless communication circuitry, identify third motion information of the external electronic device, based at least in part on the received third radio signal.
Bostick teaches wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device, to communication circuitry of the external electronic device, and the instructions cause the processor to: request 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electronic device of Bostick with the electronic device of Koo in order to provide opportunity to use the movement data of the wearable device (external device) as an additional input device to influence how input from the digital pen is interpreted (see at least [0008]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100].

As to claim 18, Koo teaches the method of claim 11 (see above rejection).
Koo does not directly teach receiving an identifier of an external electronic device to which an input device is attached, from the stylus pen through the wireless communication circuitry, and determining a first parameter of the second function indicated by the 
Bostick teaches receiving an identifier of an external electronic device to which an input device is attached, from the stylus pen through the wireless communication circuitry, and determining a first parameter of the second function indicated by the audio signal, based at least in part on the identifier of the external electronic device received from the stylus pen (see at least [0025] "the digital pen 26 is paired with the touch-screen device 32. This communication typically occurs over Bluetooth. Pairing the digital pen with the touchscreen device helps to ensures that the touch-screen device will recognize input from this digital pen. The smart watch or activity tracker 30 is also paired with the touch-screen device, enabling two way communication between the two devices. This communication also typically occurs over Bluetooth, although some devices such as the Apple Watch can also use a shared Wi-Fi connection").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electronic device identifier of Bostick with the method/device of Koo in order to provide opportunity to use the movement data of the wearable device (external device) as an additional input device to influence how input from the digital pen is interpreted (see at least [0008]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100].

As to claim 20, Koo teaches the method of claim 10 (see above rejection), further comprising: determining a first parameter related to a function indicated by the audio signal, 
Koo does not directly teach wherein the at least one wireless communication circuitry is configured to transmit a control signal for controlling an external electronic device, to communication circuitry of the external electronic device, and the instructions cause the processor to: request motion information indicating a motion of the external electronic device from the external electronic device, receive a third radio signal related to third motion information from the external electronic device through the wireless communication circuitry, identify third motion information of the external electronic device, based at least in part on the received third radio signal.
Bostick teaches requesting motion information indicating a motion of the external electronic device from the external electronic device, receiving a third radio signal related to third motion information from the external electronic device through the wireless communication circuitry, identifying third motion information of the external electronic device, based at least in part on the received third radio signal (see at least [0026] "When the user first makes contact with the digital pen 26 on the touch-screen device 32, the movement data processor module 40 on the touch-screen device is triggered. The movement data processor sends a message to the smart watch/activity tracker requesting that movement data be captured. The smart watch/activity tracker captures movement using its onboard sensors such 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an external electronic device of Bostick with the electronic device/method of Koo in order to provide opportunity to use the movement data of the wearable device (external device) as an additional input device to influence how input from the digital pen is interpreted (see at least [0008]). Support for modifying Koo is found in at least paragraphs [0021], [0047] and [0100].

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive.

Applicant argues – 
“The cited portions of Koo expressly recite controlling a first function for activating, i.e., to turn-on and turn-off of the microphone, according to a button input signal of the touch pen. The Office Action has not shown that the button controls a second function of the device based 
Shim and Bostick also do not teach or suggest “activate a first function in response to receiving the first radio signal, the first function comprising a voice recognition function of the microphone, obtain an audio signal from a user through the microphone, determine a second function indicated by the obtained audio signal using the activatedfirst function, receive, through the wireless communication circuitry, a second radio signal generated from the stylus pen, determine a parameter of the second function based on the second radio signal, and execute the secondfunction based on the determined parameter”. Therefore, Shim and Bostick do not provide disclosures that remedy the deficiencies in the § 103 rejection based on Koo.
For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claim 11 and its dependent claims are allowable. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn.”

Examiner disagrees – 

obtain an audio signal from a user through the microphone (see at least figs. 1, 2, 6: microphone, [0035]-[0046] and [0084] "The terminal 100 then turns on the microphone in response to a button input event of the touch pen and is operated in the voice recognition mode as illustrated in image 602. Upon the turn-on of the microphone, the terminal 100 may collect a voice of the user from the microphone"),
determine a second function indicated by the obtained audio signal using the activated first function (see at least figs. 1, 2, 5, 6, [0035]-[0046], [0049], [0059] and [0085] "After the user ends the voice input, the user may perform an input of selecting the button provided on the touch pen in order to turn off the microphone as illustrated in image 603. When the button input event of the touch pen is detected in the turn-on state of the microphone, the terminal 100 controls the turn-on state of the microphone to be the turn-off state, and executes the voice recognition function based on the voice signal of the user collected in the turn-on state of 
receive, through the wireless communication circuitry, a second radio signal generated from the stylus pen, determine a parameter of the second function based on the second radio signal, and execute the second function based on the determined parameter (see at least figs. 1, 2, 5,6, [0035]-[0046], [0049], [0059] and [0085] "After the user ends the voice input, the user may perform an input of selecting the button provided on the touch pen in order to turn off the microphone as illustrated in image 603. When the button input event of the touch pen is detected in the turn-on state of the microphone, the terminal 100 controls the turn-on state of the microphone to be the turn-off state, and executes the voice recognition function based on the voice signal of the user collected in the turn-on state of the microphone” - note a second radio signal in this example is the signal from a button input to turn off the microphone).
Note that a first and a second radio signal are not taught directly, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because a button input signal as described in paragraphs [0082]-[0085] ("supports a function of controlling the turn-on and turn-off of the microphone according to a button input signal of the touch pen") and figs. 1, 2 and 6 and radio signals as described in paragraphs [0033] and [0037] (note that electromagnetic signals are radio signals), combined teach the button input signal to be a first/second radio signal as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623         
6/13/21                                                                                                                                                                                  
			/AMARE MENGISTU/                                                     Supervisory Patent Examiner, Art Unit 2623